

EXHIBIT 10.9




AMENDED AND RESTATED
CHANGE OF CONTROL AGREEMENT
 
THIS AMENDED AND RESTATED CHANGE OF CONTROL AGREEMENT (this “Agreement”), dated
as of the 23rd day of December, 2008, is by and between CENTRAL JERSEY BANCORP,
a New Jersey corporation (the “Company” or “Bancorp”), and ROBERT S. VUONO (the
“Executive”).
 
WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that, as
is the case with many publicly held companies, the possibility of a change of
control exists and that such possibility, and the uncertainty and questions
which it may raise among management, could result in the departure or
distraction of management personnel to the detriment of the Company;
 
WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of the possibility of a change of control;
 
WHEREAS, the Company and the Executive previously entered into that certain
Change of Control Agreement, dated as of January 1, 2005, as amended on February
21, 2007 (the “Prior Agreement”), whereby the Company and the Executive
memorialized the benefits to which the Executive shall be entitled in the event
of a change of control; and


WHEREAS, in order to comply with applicable federal and states laws, including,
but not limited to, the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder (collectively, the “Code”), the Company
and the Executive desire to amend and restate the Prior Agreement in its
entirety as set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,
undertakings and representations contained herein, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Company and the Executive agree as follows:


1.           Term of Agreement.  This Agreement shall continue in full force and
effect for so long as the Executive is employed by Bancorp and/or Central Jersey
Bank, N.A., the bank subsidiary of Bancorp (the “Bank”); provided, however, that
this Agreement shall continue in effect after the termination of the Executive’s
employment, regardless of the reason, for such period as is necessary to
effectuate the rights of the Executive and Bancorp hereunder and for the
Executive and Bancorp to fulfill and observe their respective obligations set
forth herein; provided, further, that if the Executive’s employment is
terminated without Cause (as defined below) by Bancorp prior to a Change of
Control Event (as defined below), the Executive shall be entitled to receive the
full benefits under this Agreement if a Change of Control Event occurs within 12
months after the effective date of termination of the Executive’s
employment.  In other words, in the event the Executive’s employment is
terminated without Cause, he will be entitled to receive the Severance (as
defined below) provided for in Section 3(a) hereof in connection with a Change
of Control Event which occurs within 12 months after such termination.  In the
event that the Executive is to receive Severance as provided for herein, the
Severance shall be
 

 
 

--------------------------------------------------------------------------------

 

payable in-full by the Company within 10 business days after the effective date
of the Change of Control Event; provided, however, that, notwithstanding the
foregoing, all Severance shall be paid on or before December 31 of the calendar
year in which the Change of Control Event occurred.
 
2.           Relationship of the Parties.  The Executive shall serve, at the
discretion of the Board, as a Senior Executive Vice President and the Chief
Operating Officer and Secretary of Bancorp and the Bank.  This Agreement shall
not constitute an employment agreement between the Company and the Executive and
shall not guarantee the Executive’s continued employment with Bancorp or the
Bank.
 
3.           Termination as a Result of a Change of Control Event.
 
(a)           In the event that either (i) the Executive is terminated without
Cause in connection with (A) a merger of Bancorp where Bancorp is not the
surviving entity, (B) the acquisition of greater than 50% of Bancorp’s voting
stock by an entity or group of individuals other than the shareholders of
Bancorp as of the Effective Date (or any individual or entity which receives
from a current shareholder of Bancorp an interest in Bancorp through will or the
laws of descent and distribution), (C) the sale or disposition of all or
substantially all of Bancorp’s assets, or (D) the determination (which may be
made effective as of a particular date specified by the Board) by the Board that
a Change of Control has occurred or is about to occur (each a “Change of Control
Event”), or (ii) a Change of Control Event occurs and the Executive is not
retained by the successor entity or group (the “Successor Entity”) for a period
of at least 36 months commencing on the effective date of the Change of Control
Event pursuant to a written agreement (the “New Agreement”) which provides that
the Executive shall have (A) the same or substantially equal position with
similar title and responsibilities and the same or greater salary, benefits
(including, without limitation, health insurance for the Executive and his
family, life insurance for the Executive, matching 401(k) contributions and
automobile allowance, as applicable) and bonuses that the Executive was entitled
to receive from the Company immediately prior to the Change of Control Event,
and (B) a commuting distance that is not greater than 30 miles from the
Executive’s current residence, the Executive shall be entitled to Severance from
the Company; provided, however, that the Executive shall only be entitled to
such Severance if he agrees to remain as an employee of the Company and assist
in the transition until the effective date of the Change of Control Event;
provided, further, in no event shall a Change of Control be deemed to have
occurred, with respect to the Executive, if the Executive is part of a
purchasing group which consummates the Change of Control transaction.  The
Executive shall be deemed “part of the purchasing group” for purposes of the
preceding sentence if the Executive is an equity participant or has agreed to
become an equity participant in the purchasing company or group (except for (i)
passive ownership of less than 5% of the voting securities of the purchasing
company; or (ii) ownership of equity participation in the purchasing company or
group which is otherwise deemed not to be significant, as determined prior to
the Change of Control by a majority of the non-employee members of the
Board).  In the event that the Executive is to receive Severance as provided for
herein, the Severance shall be payable in-full by the Company within 10 business
days after the effective date of the Change of Control Event; provided, however,
that, notwithstanding the foregoing, all Severance shall be paid on or before
December 31 of the calendar year in which the Change of Control Event occurred.
 

 
2

--------------------------------------------------------------------------------

 

In addition to the forgoing, in the event the Executive’s employment is
terminated without Cause in connection with any acquisition by Bancorp of any
bank, bank holding company or other similar institution (the “Acquisition”), and
the Acquisition does not constitute a Change of Control Event, the Executive
shall nevertheless be entitled to receive Severance from the Company, which
shall be payable in-full by the Company within 10 business days after the
effective date of the termination of the Executive’s employment without Cause;
provided, however, that, notwithstanding the foregoing, all Severance shall be
paid on or before December 31 of the calendar year in which the termination of
employment occurred.
 
For purposes of this Agreement, “Severance” shall mean (i) an amount equal to
the product of the Executive’s monthly salary in effect at the time of the
Change of Control Event or the Acquisition multiplied by 30, plus (ii) an amount
equal to the product of (A) the quotient of the largest annual cash bonus
payment made to the Executive for services provided in any of the three years
ended on December 31 of the year preceding the year in which the Change of
Control Event or the Acquisition occurs, divided by 12, multiplied by (B) 30,
plus (iii) an amount equal to the product of the cash equivalent of the monthly
benefits provided to the Executive at the time of the Change of Control Event or
the Acquisition, as determined by the Board in good faith and its sole
discretion, multiplied by 30.  In addition, for purposes of this Agreement,
“Cause” shall mean as follows:  (i) the Executive willfully, or as a result of
gross negligence on his part, fails substantially to (A) carry out the lawful
policies of the Board or (B) discharge his duties and responsibilities as an
executive of Bancorp and the Bank for any reason other than the Executive’s
disability, (ii) the Executive is convicted of or enters a plea of no contest
with respect to a felony, (iii) the Executive engages in conduct which is
demonstrably and substantially injurious to the Company (as determined in good
faith by the Board), (iv) the Executive materially breaches this Agreement, or
commits any deliberate and intentional violation of the provisions of Sections 4
and/or 5 of this Agreement, or (v) the Executive commits willful or intentional
misconduct that has a material adverse effect on Bancorp or the Bank.
 
(b)           In addition to the provisions set forth in Section 3(a) of this
Agreement, the New Agreement also will provide that if the Executive accepts
employment with the Successor Entity as of the effective date of the Change of
Control Event and the Executive (i) is terminated by the Successor Entity
without Cause during the 36 month period commencing on the effective date of the
Change of Control Event, (ii) dies or becomes disabled (and such disability
results in the termination of the Executive’s employment), or (iii) voluntarily
terminates his employment with the Successor Entity for any other reason or no
reason on the 6 month anniversary of the effective date of the Change of Control
Event (the “Six Month Anniversary Date”), the Executive shall be entitled to
Severance from the Successor Entity.  If the Executive’s employment is
terminated as provided in Section 3(b)(i) or 3(b)(ii), he shall receive
Severance for the number of months equal to the remainder of 30 months less the
number of whole months the Executive was employed by the Successor Entity
following the 6 Month Anniversary Date; provided, however, that if the
Executive’s employment is terminated by the Successor Entity as provided in
Section 3(b)(i) prior to the 6 Month Anniversary Date or he dies or becomes
disabled (and such disability results in the termination of the Executive’s
employment) as provided in Section 3(b)(ii) prior to the 6 Month Anniversary
Date, the Executive shall receive 30 months Severance; provided, further, that
in the event the Executive is entitled to receive Severance as provided in
Section 3(b)(i) or 3(b)(ii), the  Executive shall not
 

 
3

--------------------------------------------------------------------------------

 

receive less than 6 months Severance.  In the event the Executive elects to
terminate his employment with the Successor Entity on the Six Month Anniversary
Date as provided in Section 3(b)(iii), he shall receive 30 months Severance.  To
calculate the Severance payable in accordance with this Section 3(b), the number
30 set forth in the definition of Severance in Section 3(a) of this Agreement
shall be replaced with the number of months of Severance the Executive is
entitled to receive as provided in this Section 3(b).  Such Severance shall be
payable in-full within 10 business days after the termination of the Executive’s
employment with the Successor Entity; provided, however, that, notwithstanding
the foregoing, all Severance shall be paid on or before December 31 of the
calendar year in which the termination of employment occurred.  In addition, the
New Agreement will contain the provisions set forth in Sections 4 through 17 of
this Agreement; provided, however, that the provisions of Section 4(a) shall not
be applicable to the Executive if his employment with the Successor Entity
terminates after the end of the 36 month period which commences on the effective
date of the Change of Control Event and, as a result, he is not entitled to any
Severance in connection with such termination.  For purposes of clarity, the
Executive shall not be entitled to any Severance should his employment with the
Successor Entity terminate for any reason after the expiration of the 36 month
period commencing on the effective date of the Change of Control Event.
 
4.           Covenant Not to Compete/Solicit.  In consideration for the right to
receive the Severance provided for herein, the Executive agrees as follows:
 
(a)           During his employment with the Company and for a period of 6
months from the effective date of any termination of the Executive’s employment
by the Company for (A) Cause, or (B) without Cause, or (ii) by the Executive,
the Executive shall not, directly or indirectly, commence employment with or
render services to any other bank or banking institution within the State of New
Jersey; provided, however, that if the Executive’s employment is terminated by
the Company without Cause, or the Executive voluntarily terminates his
employment with the Company, and he is not entitled to any Severance with
respect to any such termination, the provisions of this Section 4(a) shall not
apply to the Executive.
 
(b)           During his employment with the Company and for a period of 12
months from the effective date of any termination of the Executive’s employment
with the Company for any reason whatsoever, the Executive shall not recruit any
employee of the Company or solicit or induce, attempt to solicit or induce, or
assist in the solicitation or inducement of any employee of the Company to
terminate his or her employment, or otherwise cease his or her relationship,
with the Company, or solicit, divert or take away, or attempt to solicit, divert
or take away, the business or patronage of any of the clients, customers or
accounts of the Company that were served by the Company while the Executive was
employed by the Company.
 
(c)           The Executive acknowledges that the restrictions set forth in this
Section 4 are reasonable and necessary for the protection of the business and
good will of the Company.
 
5.           Confidential Information and Materials.  The Executive acknowledges
that by reason of the Executive’s employment with the Company, the Executive has
and will hereafter, from time to time during his employment with the Company,
become exposed to and/or become knowledgeable about proposals, plans,
inventions, practices, systems, programs, subscriptions,
 

 
4

--------------------------------------------------------------------------------

 

strategies, formulas, processes, methods, techniques, research, records,
suppliers, sources, customer lists, billing information, any other form of
business information and any trade secrets of every kind and character, whether
or not they constitute a trade secret under applicable law, which are not known
to the Company’s competitors and which are kept secret and confidential by the
Company (the “Confidential Information”).  The Executive therefore agrees that
at no time during or after his employment will he disclose or use the
Confidential Information or materials to or with any person, firm, business,
corporation, association, or other entity for any reason or purpose except as
may be required in the prudent course of business for the sole benefit of the
Company, or as may be required by a court order or by law.
 
6.           Company Property.  All correspondence, memoranda, notes, records,
reports, plans, price lists, customer lists, financial statements, catalogs,
computer programs, disks, tapes, other papers and other medium on or by which
Confidential Information is  stored, received or made by the Executive in
connection with his employment by the Company shall be the property of the
Company and shall be delivered to the Company upon the termination of his
employment or at any other time upon request of the Company.
 
7.           Equitable Remedies.  The Company and the Executive acknowledge and
confirm that the restrictions contained in Sections 4, 5 and 6 hereof are, in
view of the nature of the business of the Company, reasonable and necessary to
protect the legitimate interests of the Company and that any violation of any
provisions of Sections 4, 5 and 6 will result in irreparable injury to the
Company.  Therefore, the Executive hereby agrees that in the event of any breach
or threatened breach of the terms or conditions of this Agreement by the
Executive, the Company’s remedies at law will be inadequate and, in any such
event, the Company shall be entitled to commence an action for preliminary and
permanent injunctive relief and other equitable and monetary relief in any court
of competent jurisdiction.
 
8.           Excise Tax.  In the event that the payments and other benefits
provided for in this Agreement constitute “parachute payments” within the
meaning of Section 280G of the Code and will be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then the Executive’s
severance benefits payable under the terms of this Agreement will be either (a)
delivered in full, or (b) delivered as to such lesser extent which would result
in no portion of such severance benefits being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by the
Executive, on an after-tax basis, of the greatest amount of severance benefits,
notwithstanding that all or some portion of such severance benefits may be
taxable under Section 4999 of the Code.  Unless the Company and the Executive
otherwise agree in writing, any determination required under this Section 8 will
be made in writing by the Company’s independent public accountants (the
“Accountants”), whose determination will be conclusive and binding upon the
Executive and the Company for all purposes.  For purposes of making the
calculations required by this Section 8, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of
Section 280G and 4999 of the Code.  The Company and the Executive will furnish
to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section 8. The
Company will bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this Section 8.
 

 
5

--------------------------------------------------------------------------------

 

 
9.           Costs.  If litigation is brought to enforce or interpret any
provision contained herein, the court shall award reasonable attorneys’ fees and
disbursements to the prevailing party as determined by the court.
 
10.           Severability.  If any provision of this Agreement or application
thereof to any person or circumstance is adjudicated to be invalid or
unenforceable in a jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement, which can be given
effect without the invalid or unenforceable provision or application and shall
not invalidate or render unenforceable such provision or application in any
other jurisdiction.
 
11.           Entire Agreement, Amendments.  This Agreement contains the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior and contemporaneous agreements and understandings, oral
or written, with respect to the subject matter hereof, including the Prior
Change of Control Agreement.  This Agreement may not be changed, amended or
modified orally, but may change only by an agreement in writing signed by the
party against whom any waiver, change, amendment, modification or discharge may
be sought.
 
12.           Binding Agreement.  This Agreement shall be binding upon and inure
to the benefit of all executors, administrators, heirs, successors and assigns
of the parties; provided, however, that this Agreement shall not be assignable
by the Executive and shall terminate upon the death of the Executive.
 
13.           Governing Law, Consent to Jurisdiction.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New Jersey
without application of its conflict of laws rules.  The Executive hereby submits
to the exclusive jurisdiction and venue of the courts of the State of New Jersey
or the United States District Court for the District of New Jersey for purposes
of any legal action.
 
14.           Counterparts.  This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
agreement.
 
15.           Notices.  All notices required or permitted hereunder shall be in
writing and shall be sent by overnight courier or certified or registered mail,
return receipt requested, postage prepaid, as follows:
 
If to the Company:                               Central Jersey Bancorp
1903 Highway 35
Oakhurst, New Jersey  07755
Attn.:  James S. Vaccaro
 Chairman, President and Chief ExecutiveOfficer
 
If to the Executive:                               Robert S. Vuono
2162 Hidden Brook Drive
Wall, New Jersey  07719
 


 

 
6

--------------------------------------------------------------------------------

 





Notices may be sent to such other address as either party may designate in a
written notice served upon the other party in the manner provided herein.  All
notices required or permitted hereunder shall be deemed duly given and received
on the next business day, if delivery is by overnight courier, or the second day
next succeeding the date of mailing, if delivery is by mail.
 
16.           Headings.  The section headings herein are for convenience only
and shall not affect the interpretation or construction of this Agreement.
 
17.           Waiver.  The failure of either party to enforce any provision of
this Agreement shall not be construed as a waiver or limitation of that party’s
right to subsequently enforce and compel strict compliance with every provision
of this Agreement.
 
18.           Further Assurances.  Each party shall cooperate with and take such
action as may be reasonably requested by the other party in order to carry out
the provisions and purposes of this Agreement.
 
[Signature Page Follows.]
 

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amended and
Restated Change of Control Agreement as of the date first written above.
 


 

 
CENTRAL JERSEY BANCORP
             
By:
/s/ James S. Vaccaro
 
Name:
James S. Vaccaro
 
Title:
Chairman, President and Chief Executive Officer
                   
EXECUTIVE
         
/s/ Robert S. Vuono
 
Robert S. Vuono



 


 


 
8

 


 